ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Winston W. Borden’s criminal convictions for willful failure to file federal income taxes for tax years 1997 through 2002 violated Rules 8.4(b) and (d), Minnesota Rules of Professional Conduct.
Respondent admits his conduct violated the Rules of Lawyers Professional Conduct, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is indefinite suspension, with no waiver of the reinstatement hearing, that respondent not be eligible to petition for reinstatement until he has completed the criminal sentence, including probation, imposed for his failure to file income tax returns, and that reinstatement be conditioned upon: (1) payment of costs in the amount of $900 plus interest pursuant to Rule 24, RLPR; (2) compliance with Rule 26, RLPR; (3) successful completion of the professional responsibility portion of the bar examination under Rule 18(e), RLPR; (4) satisfaction of the continuing legal education requirements under Rule 18(e), RLPR; and (5) filing all outstanding federal and state income tax returns.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Winston W. Borden is indefinitely suspended from the practice of law effective immediately. The reinstatement hearing provided for in Rule 18, RLPR, is not waived. Respondent shall not be eligible to petition for reinstatement until he has completed his criminal sentence, including probation, and fully complied with the other agreed-upon conditions set forth above. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR, and shall comply with Rule 26, RLPR.
BY THE COURT:
/s/Paul H. Anderson Associate Justice